Citation Nr: 1637979	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  13-12 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence was received to reopen a claim for entitlement to service connection right ear hearing loss.

2.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for a bilateral knee disability.

3.  Entitlement to service connection for right ear hearing loss.

4.  Entitlement to service connection for a bilateral knee disability.

5.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran; Veteran's spouse.


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from October 1973 to October 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Houston, Texas.

The June 2010 rating decision determined that new and material evidence had not been received to reopen the service connection claims for right ear hearing loss and bilateral knee disabilities, and denied the service connection claim for left ear hearing loss.

In June 2016, the Veteran testified at a Travel Board hearing before the undersigned VLJ.  A transcript of that hearing is of record.

In this decision, the Board reopens the service connection claims for right ear hearing loss and a bilateral knee disability, and ultimately grants the bilateral knee claim.

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA.  

The reopened entitlement to service connection for right ear hearing loss claim, as well as the entitlement to service connection for left ear hearing loss claim, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a final decision issued in June 2003, the RO denied the Veteran's claims of entitlement to service connection for right ear hearing loss and entitlement to service connection for a bilateral knee disability.

2.  Evidence received since the June 2003 rating decision is new and material; the evidence relates to unestablished facts necessary to substantiate the Veteran's claim of entitlement to service connection for right ear hearing loss.

3.  Evidence received since the June 2003 rating decision is new and material; the evidence relates to unestablished facts necessary to substantiate the Veteran's claim of entitlement to service connection for a bilateral knee disability.

4.  Resolving all doubt in the Veteran's favor, a bilateral knee disability is etiologically related to his period of active service


CONCLUSIONS OF LAW

1.  The June 2003 rating decision that denied service connection for right ear hearing loss and a bilateral knee disability is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  New and material evidence has been presented to reopen the claim of entitlement to service connection for right ear hearing loss.  38 U.S.C.A. §§ 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  New and material evidence has been presented to reopen the claim of entitlement to service connection for a bilateral knee disability.  38 U.S.C.A. §§ 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  Service connection for a bilateral knee disability is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claims of entitlement to service connection for right ear hearing loss and a bilateral knee disability, and to grant the bilateral knee disability claim is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations regarding this issue.  However, consideration of the merits of the issues of entitlement to service connection for right ear and left ear hearing loss is deferred pending additional development consistent with the VCAA.

By way of background, an August 1977 rating decision initially denied service connection for a bilateral knee disability.  A June 2003 rating decision denied service connection for right ear hearing loss and a bilateral knee disability.  The Veteran filed a NOD, specific to his bilateral knee disability, but did not perfect an appeal of the June 2003 rating decision.  This decision became final.

Thereafter, the Veteran filed a claim for service connection for hearing loss and a bilateral knee disability in January 2009.  In a June 2010 rating decision, the RO denied service connection for left and right ear hearing loss and a bilateral knee disability.  

New and Material Evidence

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  38 C.F.R. § 3.156(a).  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273 (1996).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but also whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellant decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the AOJ by the Board without consideration in that decision in accordance with the provisions of 38 C.F.R.	  § 20.1304(b)(1) ), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. 	 	 § 3.156(b).

If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim as an original claim for benefits. 	 38 C.F.R. § 3.156(c).  Here, all service-related records were obtained and considered in original rating decisions for service connection.  Accordingly, 	 38 C.F.R. § 3.156(c) is inapplicable. 

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The evidence is presumed credible for the purposes of reopening a claim unless it is inherently false or untrue, or if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 	 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

All new and material evidence claims on appeal are service connection claims. Generally, for a successful claim, the record must have competent evidence showing: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (or nexus) between the current disability and the disease or injury incurred or aggravated during service.  38 U.S.C.A. §§ 1110 , 1131; 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The evidence received since the time of the June 2003 rating decision includes more recent VA treatment records, the Veteran's statements, to include his testimony at the June 2016 Travel Board hearing and private treatment records.  The Board finds that the evidence received since the June 2003 rating decision is not cumulative or redundant of the evidence of record at the time of the prior decision and raises a reasonable possibility of substantiating the Veteran's claim.

In this regard, the RO previously denied the Veteran's claim for right ear hearing loss on the basis that the Veteran did not experience acoustic trauma while in service, as the evidence shows that he was a "unit organizer supplyman."  The RO denied the claim for a bilateral knee disability based on a lack of evidence of a causal relationship between the Veteran's in-service injury and his current bilateral knee disability.  However, during the June 2016 Travel Board hearing, the Veteran testified that he was exposed to loud noises as he fired weapons while stationed in Germany and during training exercises.  He described an in-service car accident that resulted in a jeep stroking his knees and indicated that he has experienced bilateral knee pain since service.  The Veteran testified that during active service, his knees gave out as he was ascending steps, which resulted in a fall.  His wife recalled this fall as she had advised him to seek medical attention.  

For the purposes of reopening claims, the credibility of the evidence is presumed.  See Justus, supra.  The newly received evidence suggests the occurrence of in-service acoustic trauma that may be related to the Veteran's current right ear hearing loss and a causal relationship between the in-service injury and his current bilateral knee disability.  On this basis, and consistent with the holding in Shade, the Board finds that new and material evidence has been received to reopen the claims for service connection for right ear hearing loss and a bilateral knee disability.

Merits of the Service Connection Claim

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014); 	 38 C.F.R. § 3.303 (a) (2015).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. 	 § 3.303 (d). 

In order to establish service connection for a claimed disorder on a direct basis, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran's current diagnosis includes osteoarthritis of both knees.  This claimed disability is considered a "chronic disease" listed under 38 C.F.R. § 3.309 (a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303 (b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303 (b).

In addition, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072   (Fed. Cir. 2001), the Federal Circuit recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104 (a).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604   (Fed. Cir. 1996).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert, 1 Vet. App. at 53;  see also 	
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran asserts that his current bilateral knee disability began during active service.  As stated, he has a current diagnosis of osteoarthritis of the bilateral knees; therefore, the first element of service connection is satisfied.  The Veteran's STRs show that in September 1974, he was hit by a car and sustained injuries to both knees.  Therefore, the second element is also satisfied.  

The question remains whether there is a nexus, or link, between the current shown bilateral knee disability and the Veteran's military service.  STRs demonstrate that the Veteran had symptoms of a bilateral knee disability during service.  On a December 1976 Report of Medical History, a physician noted that the Veteran fell in October 1976 and injured his knees.  The physician further noted that the Veteran's knees occasionally "give way" with prolonged standing.  

The Veteran underwent a VA orthopedic examination in May 2003.  The physician diagnosed the Veteran with osteoarthritis of the right knee with evidence of locking pain, joint effusion and crepitus.  Evaluation of the left knee revealed joint effusion and crepitus.

In June 2003, the Veteran was afforded a VA orthopedic examination.  The physician noted that the Veteran has had no evaluations or treatment for bilateral knees subsequent to service; however, he "self-treats the problem with ice packs, Ben Gay, over-the-counter knee sleeves, and over-the-counter medications."  Evaluation of the knees showed a slight bilateral genu valgum with minimal hypertrophic changes.  The Veteran was diagnosed with osteoarthritis of the bilateral knees and there was an incidental note of a left medial metaphyseal ossification.  The examiner opined that the etiologies of the Veteran's bilateral knee disability were the Veteran's chronic obesity, age and occupation as a letter carrier.

The Board finds that the Veteran's assertions of chronic knee symptoms in service are credible as they are consistent with the contemporaneous service treatment records.  See 38 C.F.R. § 3.303 (a); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment).  He, as a layperson, is competent to report having experienced knee pain during service and ever since, as pain is capable of lay observation.  Moreover, the evidence shows that the first post-service complaint of bilateral knee pain is in December 1976; which is within 3 months of separation of service.  Although the Veteran was not diagnosed with osteoarthritis within one year after the date of separation from service, the evidence shows that there were characteristic manifestation of the disease within that year.  As such, the Board finds that there is sufficient observation to establish continuity after the Veteran's discharge from service.

There need not be a certainty of probative evidence in order for a claim to be granted.  There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim, but such would not materially assist the Board in this determination.  However, under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52 (1993); see also Massey v. Brown, 7 Vet. App. 204 (1994).

The Board finds that there is an approximate balance of positive and negative evidence; the evidence is in relative equipoise.

Resolving any doubt in the Veteran's favor, service connection for the Veteran's bilateral knee disability is granted. 38 U.S.C.A. § 5107 (b) ; Gilbert v. Derwinski, 	 1 Vet. App. 49 (1990).


ORDER

As new and material evidence has been received, the application to reopen a claim of entitlement to service connection for right ear hearing loss is granted.

As new and material evidence has been received, the application to reopen a claim of entitlement to service connection for a bilateral knee disability is granted.

Service connection for a bilateral knee disability is granted.


REMAND

Prior to analyzing the merits of the right and left ear hearing loss claims on appeal, further development is necessary.  In this regard, a VA examination is necessary to determine the etiology of right and left ear hearing loss disabilities, as there is evidence of current disability, in-service acoustic trauma and in-service notation of hearing loss.

The July 2009 and December 2009 VA audiological examinations are inadequate.  The examiners opined that the Veteran's hearing loss was less likely as not caused by or aggravated by military service.  In support of this opinion, the examiners noted the Veteran's normal hearing on his enlistment and separation examinations.  
The examiners failed to address the notation of hearing loss in the Veteran's STRs and failed to consider the Veteran's assertions of continuity of symptomatology in their opinions.

Because VA undertook to provide VA audiological examinations, the Board must ensure that such examinations are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007) (noting that a medical opinion must describe the disability in sufficient detail so the Board can make a fully informed evaluation of the disability).  Therefore, an adequate VA medical opinion must be obtained.

In light of the remand, relevant ongoing VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records.  If no such records are available, clearly document the claims file to that effect.

2.  Upon completion of directive #1, provide the Veteran with a VA examination to determine the nature and etiology of any currently diagnosed bilateral hearing loss.  The claims file, and a copy of this remand, will be available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.

Although a complete review of the record is imperative, attention is called to the following:

a)  The December 1976 STR notation of high frequency hearing loss. 

b)  The Veteran's in-service report of exposure to loud noises, to include gunfire, artillery and tanks.

c)  The Veteran's right ear surgery in 1989.

d)  After discharge from service, the Veteran reported being employed as a mechanic and then a postal service worker.  He denied occupation or recreational exposure.

e)  The reports of his July 2009 and December 2009 VA examinations.

Because he is competent as a layman to report having experienced some loss of hearing, as this requires only personal knowledge, not medical expertise, the examiner must specifically address the Veteran's report of any manifestation during his military service or as a result of his military service in determining whether any current bilateral hearing loss may have originated in service.  The Veteran's lay statements cannot be disregarded solely due to lack of contemporaneous medical evidence.  The examiner must state whether there is a clinical or medical basis to support the Veteran's assertions, accompanied by a fully reasoned explanation for the finding.

Based on the examination results and a review of the record, the examiner should provide an opinion with respect to any currently present hearing loss as to whether it is at least as likely as not (50 percent or greater probability) that it is etiologically related to noise exposure sustained in active service.

A negative opinion based solely on the absence of hearing loss in-service or normal hearing on separation is not sufficient.

The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles.  If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.

3.  Thereafter, review the claims file and ensure that the foregoing development actions, as well as any other development that may be in order, has been conducted and completed in full.

4.  Then, readjudicate the claim of entitlement to service connection for bilateral hearing loss.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a SSOC and given the appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


